PD-0272-15
                                                                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                              Transmitted 8/3/2015 3:20:28 PM
                                                                                Accepted 8/3/2015 3:40:04 PM
                                                                                               ABEL ACOSTA
                                                                                                       CLERK
                   NICHOLAS “NICO” LAHOOD
                              Criminal District Attorney
                                   Bexar County, Texas



August 4, 2015                                                              August 4, 2015


Honorable Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711


                         RE: Gary Vise v. The State of Texas
                             Cause No. 04-14-00077-CR


Dear Mr. Acosta:

The State has received a copy of the Petition for Discretionary Review filed by the
Appellant in this matter. The State waives its right to respond to the Petition for
Discretionary Review. However, if the Court grants the Petition, the State will file a brief
on the merits.

If you have any questions, please feel free to call.


Sincerely yours,

/s/ Laura Durbin
LAURA DURBIN
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2411
S.B.N. 24068556
                                                               cc: Dayna L. Jones
                                                                   Attorney at Law
                                                                   206 Locust Street
                                                                 San Antonio, Texas 78212

Attorney for the State